Title: From Thomas Jefferson to José da Maia, 19 March 1787
From: Jefferson, Thomas
To: Maia (Vendele), José da



Nismes 19me. Mars Je

Je profite Monsieur du moment de mon arrivée à Nismes pour vous en faire part. Je resterai ici 3. ou 4. jours, aprés lesquels je partirai pour Avig[non], Mar[seilles], &c. J’en serais enchanté si ce rapprochement de vous me donnera le moyen de vous voir ici. Dans ce cas ayez la bonté de demander seulement le Voyageur etranger qui est arrivé d’aujourdhui. C’est en simple particulier que je m’annonce et qu’on me connoît. Peutetre que vous trouverez commode de vous loger dans le meme hotel. Ce me sera d’autant plus agreable qu’il me mettra plus à portée de m’entretenir avec vous et de vous assurer des sentiments &c.
